Citation Nr: 0822723	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for a low back disability.  

2.  Entitlement to a disability evaluation greater than 10 
percent for gastrointestinal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from December 1971 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2007, the Board upheld the RO's denial of the 
veteran's claims regarding two of the three issues before the 
Board at that time (granting one claim).  The veteran filed a 
timely appeal to the U.S. Court of Appeals for Veterans 
Claims (Court).  In May 2008, the General Counsel for the 
Department of Veterans Affairs (General Counsel) and the 
veteran's representative filed a motion to vacate the Board's 
decision regarding the two issues that the Board had denied.  
The Court granted the motion that month, vacating and 
remanding the case to the Board.  


FINDINGS OF FACT

1.  The veteran's low back disability is not severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthrtic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

2.  The veteran does not experience pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health caused by his GERD.  However, epigastric distress, 
occasional episodes of regurgitation, and dysphagia 
(difficulty swallowing) is indicated. 




CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Codes (DC) 5295 (2002) and 5237 (2007).

2.  The criteria for a higher rating for GERD to 30 percent, 
but no greater, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, DC 7346 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected low back disability, currently 
evaluated as 20 percent disabling under DC 5295, lumbosacral 
strain.  38 C.F.R. § 4.71a (2002).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous and amended criteria in the 
December 2004 statement of the case (SOC).  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

The Board notes that there is no evidence that the veteran 
has intervertebral disc syndrome to warrant application of 
DCs 5293 (2002) or 5243 (2006).  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).  

Under the previous version of the rating criteria, the RO 
assigned the veteran's low back disability a 20 percent 
evaluation.  38 U.S.C.A. § 4.71a (2002).  A 20 percent 
evaluation is assigned when there is muscle spasm on extreme 
forward bending, with loss of lateral spine motion, 
unilateral, in standing position.  The next highest rating is 
40 percent, and is assigned when the lumbosacral strain is 
severe, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthrtic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the amended version of the rating criteria, the 
veteran's low back disability would be rated under DC 5237, 
lumbosacral strain.  38 C.F.R. § 4.71a (2006).  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides, in pertinent part, for a 20 percent evaluation, the 
forward flexion of the thoracolumbar spine must be greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine must not 
be greater than 120 degrees, or there must be muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation is warranted when 
the forward flexion of the thoracolumbar spine is 30 degrees 
or less, or there is favorable ankylosis of the entire 
thoracolumbar spine. 

The veteran underwent a VA spine examination in June 2005.  
The veteran reported constant low back pain, which radiated 
down his left leg.  He stated that the pain made walking 
difficult.  He took Tylenol, but it did not help him very 
much.  He used a Velcro brace on his lower back and walked 
with a cane.  The veteran worked as a security guard and 
stated that his back disability caused him to reduce his 
hours to part-time.  The examiner noted that the veteran did 
not have incapacitating episodes or a history of back 
surgery.  

Upon examination, the veteran had spasms in the lumbar 
paraspinal area.  There was no tenderness.  The veteran's 
forward flexion was 75 degrees.  His backward extension was 
15 degrees.  His lateral flexion was 30 degrees bilaterally 
and his rotation was 15 degrees bilaterally.  The veteran 
complained of pain during all movements, but the examiner did 
not observe any additional loss of range of motion due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use, providing evidence against this claim.  The 
veteran walked with a slow gait and used a cane.  The veteran 
was diagnosed with lumbosacral strain.  

The veteran's December 2005 MRI showed no disc herniation and 
minimal degenerative changes.  No fractures or subluxations 
were identified.  His vertebral body alignment was normal and 
his vertebral body heights were maintained.  There was 
minimal narrowing of the L4-L5 disc space.  The impression 
was "minimal degenerative changes throughout the lumbar 
spine."  Such a report is found to provide evidence against 
this claim.        

The veteran underwent a VA spine examination in June 2003.  
On a scale of 1 (least painful) to 10 (most painful), the 
veteran rated his morning back pain as a 5, but stated it 
would increase to a 7 or 8 if he had to stand for a long 
time.  He reported having to stop if he drove for a long 
time.  He stated that he missed some days of work due to 
pain.  

Upon examination, his lumbar flexion was 70 degrees.  His 
extension was 15 degrees.  His lateral rotation was 20 
bilaterally.  His lateral flexion was 35 bilaterally.  His 
straight leg raising was 1+ on the left and right.  He was 
diagnosed with lumbosacral disc bulging disease with chronic 
pain.  

Overall, the Board finds that the examinations cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claim, failing to indicate 
that the veteran meets the next higher evaluation. 

Considering the amended criteria, the Board finds that they 
are not favorable to the veteran because his ranges of motion 
do not meet the standards for a 20 percent evaluation under 
the General Rating Formula for Diseases and Injuries of the 
Spine  (it appears clear that in providing the veteran the 20 
percent evaluation, the veteran's pain was taken into 
consideration).  Therefore, he could not meet the criteria 
for a higher rating.  The Board will apply the pervious 
criteria, which are more favorable to the veteran.  

The examinations cited above and the veteran's VA treatment 
records do not show that his lumbosacral strain is severe.  
The December 2005 MRI impression stated that his degenerative 
changes were mild.  The veteran self-medicated with Tylenol.  
While he complained of pain on motion, no functional loss was 
observed.  There is no evidence that he had listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthrtic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The post-
service treatment records are found, overall, to provide 
evidence against a finding of a higher evaluation. 

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 40 percent evaluation under DC 5295 or DC 
5237.  38 C.F.R. § 4.7.  In conclusion, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 20 percent for a low back disability.  

The discussion cited above is nearly identical to the Board's 
prior decision in this case in June 2007.  The statements of 
fact cited by the Board in June 2007 were essentially 
accepted by the parties of the joint motion 

The joint motion cited the need for the Board to discuss 
extraschedular consideration.  Generally, the degrees of 
disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1.  
However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extrascheduler rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) citing 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").  

In this case, in light of the recent evaluations of the 
veteran's back disability, which the Board finds to be highly 
probative, there is no evidence which the Board may consider 
as credible to indicate that the musculoskeletal disability 
impairs earning capacity in a way not anticipated by the 20 
percent evaluation.  In Fanning v. Brown, 4 Vet. App. 225, 
229 (1993), the Court held that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
of record.  

While the veteran has complained of the need to be off work 
two days a week because of his back condition, working 32 
hours a week (as cited in the Joint Motion) the Board finds 
that the recent VA examinations and testing clearly and 
unequivocally supports the conclusion that "marked" 
interference with employment is not shown to be caused by the 
back disability.  The minimal nature of the disorder is 
clearly indicated within the record, providing evidence 
against this claim on this basis. 

The veteran's December 2005 MRI cited above showed no disc 
herniation and minimal degenerative changes.  No fractures or 
subluxations were identified.  His vertebral body alignment 
was normal and his vertebral body heights were maintained.  
There was minimal narrowing of the L4-L5 disc space.  The 
impression was "minimal degenerative changes throughout the 
lumbar spine."  Such a report is found to provide evidence 
against the claim that the veteran has "marked" 
interference with employment caused by this disorder.  Other 
medical records cited above would also provide evidence 
against such a finding.

Accordingly, based on a review of the current evidence of 
record, the Board finds that the issue of extraschedular 
entitlement has not been raised by the record.  Cf. Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1993).  Consequently, the 
issue of entitlement to an extraschedular disability rating 
is not before the Board at this time.  Floyd v. Brown, 5 Vet. 
App. 88, 95 (1996) and VAOPGCPRC 6-96 (August 16, 1996).  

With regard to the veteran's GERD claim, his GERD is 
currently evaluated as 10 percent disabling under DC 7436, 
hernia hiatal.  38 C.F.R. § 4.114.  

Under DC 7346, a 10 percent rating is warranted when the 
veteran has two or more of the symptoms for a 30 percent 
evaluation, but of less severity.  A 30 percent rating is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

Under this code, the maximum schedular rating of 60 percent 
is warranted when there are symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health. 

In June 2005, the veteran underwent a VA examination.  He 
reported suffering from GERD for the previous two to three 
years.  He stated that the had reflux of acid and sometimes 
food when he ate a meal.  He self-medicated with Maalox, and 
it provided relief.  He had no history of gastrointestinal 
bleeding or obstruction.  He had an upper GI series performed 
in October 2004, which showed a direct type hiatal hernia 
without reflux.  There was no gastric or jejunal ulcer.  

Upon examination, the veteran's abdomen was not tender or 
deformed.  There was no rebound or organomegaly.  His bowel 
sounds were positive.  

The veteran underwent a VA examination in June 2003.  He 
reported having heartburn and indigestion since he was in the 
military.  He reported using Maalox for years, and that he 
occasionally used Zantac, but was not taking any medications 
at the time of the examination.  He reported occasionally 
waking up at night due to his GERD, but that his worst 
symptoms were in the morning when he had heartburn and 
indigestion.  He did not have trouble swallowing and had not 
lost weight.  The examiner diagnosed him with esophageal 
reflux with continued symptoms previously made worse by NSAID 
therapy.  

The veteran meets the criteria for his current 10 percent 
rating because he has epigastric distress and occasional 
episodes of regurgitation.  

The veteran does not have persistently recurrent epigastric 
distress and pyrosis, accompanied by substernal arm or 
shoulder pain.  The veteran self-medicates with Maalox and 
did not report difficulty at work due to his GERD. 

As noted in the joint motion, however, the veteran may have 
problems with dysphagia (difficulty swallowing).
 
A 30 percent disability evaluation is contemplated for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, "and" regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health. 

In this case, the veteran does not meet the full requirements 
of the 30 percent criteria, however, with consideration of 
the benefit of the doubt doctrine, the Board finds that a 30 
percent evaluation can be justified. 

Clearly, the post-service treatment record provides evidence 
against a rating higher than 30 percent for this disorder.  
In fact, it is important for the veteran to understand that 
not all the evidence in this record supports the finding of a 
30 percent evaluation, let alone a higher evaluation.  In the 
future, a more comprehensive evaluation may be needed to be 
undertaken in order to determine if the criteria of the 30 
percent evaluation is truly met based on objective medical 
evidence.  However, the Board does not wish to remand the 
case to the RO in order to find evidence against a veteran's 
claim.  In any event, at this time, symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health, are clearly not 
found.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2003, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The May 2003 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the February 2005, March 2005, and June 
2006 VCAA follow up letters did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he  is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a June 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Beyond the above, in June 2008, the veteran wrote to the 
Board and indicated that he had nothing else he wished to 
submit. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

An increased evaluation for a low back disability is denied.  

An increased evaluation for GERD to 30 percent is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


